                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ALPHONSO DWAYNE MOBLEY,

       Plaintiff,

       v.                                          Case No. 2:20-cv-1175
                                                   Judge Michael H. Watson
                                                   Magistrate Judge Chelsey M. Vascura
COLLEEN O’DONNEL, et al.,

       Defendants.


                     ORDER and REPORT AND RECOMMENDATION

       Plaintiff, Alphonso Dwayne Mobley, an Ohio inmate who is proceeding without the

assistance of counsel, brings this action under 42 U.S.C. § 1983 against Defendants, Franklin

County Prosecutor Ron O’Brien and Franklin County Court of Common Pleas Judge Colleen

O’Donnell, in which he appears to allege Defendants violated his constitutional rights, were

negligent, and also breached a contract. (See Pl.’s Am. Compl., ECF No. 1-12 at PAGEID ##

121-41.) This matter is before the Court for the initial screen of Plaintiff’s Amended Complaint

under 28 U.S.C. §§ 1915(e)(2) and 1915A to identify cognizable claims and to recommend

dismissal of Plaintiff’s Amended Complaint, or any portion of it, which is frivolous, malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2); see also McGore v. Wrigglesworth, 114

F.3d 601, 608 (6th Cir. 1997). Having performed the initial screen, for the reasons that follow,

the undersigned RECOMMENDS that the Court DISMISS this action pursuant to § 1915(e)(2)

for failure to state a claim on which relief may be granted.
       This matter is also before the Court for consideration of Plaintiff’s motion for leave to

proceed in forma pauperis under 28 U.S.C. § 1915(a)(1) and (2), which is GRANTED. (ECF

No. 1.) Plaintiff is required to pay the full amount of the Court’s $350 filing fee. 28 U.S.C. §

1915(b)(1). Plaintiff’s certified trust fund statement reveals that has only $61.05 in his prison

account, which is insufficient to pay the filing fee.

       Pursuant to 28 U.S.C. § 1915(b)(1), the custodian of Plaintiff’s inmate trust accounts

(Inmate Id Number A734888) at Northeast Ohio Correctional Center is DIRECTED to submit to

the Clerk of the United States District Court for the Southern District of Ohio as an initial partial

payment, 20% of the greater of either the average monthly deposits to the inmate trust account or

the average monthly balance in the inmate trust account, for the six-months immediately preceding

the filing of the Complaint.

       After full payment of the initial, partial filing fee, the custodian shall submit 20% of the

inmate’s preceding monthly income credited to the account, but only when the amount in the

account exceeds $10.00 until the full fee of $350.00 has been paid to the Clerk of this Court. 28

U.S.C. § 1915(b)(2). See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

       Checks should be made payable to: Clerk, United States District Court. The checks

should be sent to:

       Prisoner Accounts Receivable
       260 U.S. Courthouse
       85 Marconi Boulevard
       Columbus, Ohio 43215

The prisoner’s name and this case number must be included on each check.



                                                  2
       It is ORDERED that Plaintiff be allowed to prosecute his action without prepayment of

fees or costs and that judicial officers who render services in this action shall do so as if the costs

had been prepaid. The Clerk of Court is DIRECTED to mail a copy of this Order to Plaintiff and

the prison cashier’s office. The Clerk is further DIRECTED to forward a copy of this Order to

the Court’s financial office in Columbus.

                                                  I.

       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from filing

frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490 U.S. 319,

324 (1989)). To address this concern, Congress included subsection (e), which provides in

pertinent part as follows:

       (2) Notwithstanding any filing fee, or any portion thereof, that may have been paid,
       the court shall dismiss the case at any time if the court determines that--

               *       *       *

               (B) the action or appeal--

                       (i) is frivolous or malicious;

                       (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted.

       Further, to properly state a claim upon which relief may be granted, a plaintiff must satisfy

                                                   3
the basic federal pleading requirements set forth in Federal Rule of Civil Procedure 8(a). See also

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)). Under Rule

8(a)(2), a complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual

demands on the authors of complaints.” 16630 Southfield Ltd., P’Ship v. Flagstar Bank, F.S.B.,

727 F.3d 502, 503 (6th Cir. 2013).

        Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of

action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on its

face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank , 727 F.3d at 504 (citations omitted). Further, the

Court holds pro se complaints “‘to less stringent standards than formal pleadings drafted by

lawyers.’” Garrett v. Belmont Cnty. Sheriff’s Dep’t, 374 F. App’x 612, 614 (6th Cir. 2010)

(quoting Haines v. Kerner, 404 U.S. 519, 520 (1972)). This lenient treatment, however, has


                                                    4
limits; “‘courts should not have to guess at the nature of the claim asserted.’” Frengler v. Gen.

Motors, 482 F. App’x 975, 976–77 (6th Cir. 2012) (quoting Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989)).

                                                 II.

       Plaintiff’s Complaint is difficult to decipher, and much of it is nonsensical. What is clear,

however, is that Plaintiff asserts a number of claims for declaratory relief and monetary damages

against Defendant Franklin County Prosecutor Ron O’Brien and Defendant Franklin County

Common Pleas Court Judge Colleen O’Donnell, all of which are premised upon Defendants’

respective roles in Plaintiff’s 2017 entry of a guilty plea subsequent sentencing. Plaintiff alleges,

among other things, that Defendants’ actions: violated the terms of his plea agreement, which he

refers to as an “implied contract in fact”; “evidenc[ed] bad faith and deceptive practices pursuant

to R.C. 1345.02(B)(10)”; and amounted to “[i]llegal ‘[c]onditions’ to [i]nduce [a]cceptance of

[c]ontract,” all of which Plaintiff alleges violated his civil rights. (See Pl.’s Am. Compl., ECF

No. 1-12 at PAGEID ## 121-41.)

       In May 2019, Plaintiff brought an action in state court, asserting nearly identical claims

against these same Defendants (as well as the following three additional defendants: Franklin

County Assistant Prosecuting Attorney Warren Edwards, former Franklin County Assistant

Prosecuting Attorney Joseph Gibson, and Franklin County Assistant Public Defender Thomas

Lininger). On February 11, 2020, the Ohio Tenth District Court of Appeals affirmed the trial

court’s dismissal of that action. See Mobley v. O’Donnell, No. 19AP-440, 2020-Ohio-469, 2020

WL 703690 (Oh. Ct. App. 10th Dist. Feb. 11, 2020).




                                                 5
                                                 III.

        The doctrine of res judicata or claim preclusion operates to bar Plaintiff’s claims in this

action. Under the doctrine of res judicata or claim preclusion, “a final judgment on the merits

bars further claims by parties or their privies based on the same cause of action.” Montana v.

U.S., 440 U.S. 147, 153 (1979). The United States Court of Appeals for the Sixth Circuit has

instructed that res judicata requires proof of the following four elements: “(1) a final decision on

the merits by a court of competent jurisdiction; (2) a subsequent action between the same parties or

their privies; (3) an issue in the subsequent action which was litigated or which should have been

litigated in the prior action; and (4) an identity of the causes of action.” Kane v. Magna Mixer

Co., 71 F.3d 555, 560 (6th Cir. 1995). “The purpose of res judicata is to promote the finality of

judgments, and thereby increase certainty, discourage multiple litigation, and conserve judicial

resources.” Westwood Chemical Co. v. Kulick, 656 F.2d 1224, 1227 (6th Cir. 1981).

        In the instant action, Plaintiff simply reasserts the same claims, causes of action, and

injuries arising out of the same facts that he alleged his state-court case. To the extent Plaintiff

maintains that he has advanced a different claim or theory of relief in this case, such a claim would

still be barred as it “should have been litigated in the prior action,” Kane, 71 F.3d at 560. Thus,

the undersigned concludes that the doctrine of res judicata operates to bar the claims Plaintiff

asserts in this action.

        For these reasons, it is RECOMMENDED that this action be DISMISSED pursuant to §

1915(e).




                                                  6
                                                  IV.

       Plaintiff’s Motion for Leave to Proceed In Forma Pauperis is GRANTED. (ECF No. 1.)

In addition, for the reasons set forth above, it is RECOMMENDED that this action be

DISMISSED pursuant to § 1915(e)(2).

                                    PROCEDURE ON OBJECTIONS

         If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                         /s/ Chelsey M. Vascura
                                                        CHELSEY M. VASCURA
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   7
